Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 10-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibbs et al. (2003/0030734).
 	Regarding claim 1, Gibbs discloses obtaining a media presentation description, wherein the media presentation description comprises index information of video data, and includes a plurality of time periods forming an entire media presentation, each time period including at least one adaptation set, and each adaptation set having one or more representations encapsulating one or more structured data sets having media content components of descriptive metadata (note AV+D MPEG-2 transportation stream 222 in Fig 2, which inherently include adaptation fields and adaptation field controls);
obtaining the video data based on the index information of the video data (par. 35);
obtaining tilt information of the video data (par. 36, 20); and
processing the video data to adjust a presentation manner for the video data based on the tilt information of the video data (par. 44), wherein the tilt information of the video data is added to a period layer or an adaptation set layer of the media presentation 
	Regarding claim 3, Gibbs discloses the tilt information of the video data is encapsulated into metadata of the video data (note real-time data streamer 216).
	Regarding claim 4, Gibbs discloses the tilt information of the video data and the video data are encapsulated into a same bitstream (note AV+D MPEG-2 transport stream 222 in Fig. 2).
Regarding claim 5, Gibbs discloses that the bitstream further comprises a tilt information identifier, and the tilt information identifier is used to indicate whether the tilt information exists in the bitstream as claimed (the AV+D MPEG-2 transport stream inherently adaptation field control indicates the presence of the adaptation field).
Regarding claim 6, Gibbs discloses the tilt information of the video data is encapsulated into a track independent of the video data (the inherently included adaptation field in MPEG-2 transportation stream is a track independent of the video data).
Regarding claim 7, Gibbs discloses the tilt information of the video data is encapsulated into a track of the video data (the inherently included adaptation field in MPEG-2 transportation stream is a track of the video data).
Regarding claims 8, 10-15, and 17-20, see similar rejections as set forth above.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422